Case: 22-10008       Document: 00516456584             Page: 1      Date Filed: 09/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               September 1, 2022
                                      No. 22-10008                               Lyle W. Cayce
                                                                                      Clerk

   Willie Ray Love,

                                                                   Plaintiff—Appellant,

                                           versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                                  Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:19-CV-2259


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Willie Ray Love appeals the denials of his Motion for a More Definite
   Statement and Motion to Set Aside Judgment. The District Court did not err
   in denying the motions. We AFFIRM.




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 22-10008           Document: 00516456584              Page: 2       Date Filed: 09/01/2022




                                            No. 22-10008


                                                  I.
           An Administrative Law Judge (“ALJ”) found that Love was at fault
   for creating an overpayment of benefits. Love had sixty-five days to request
   review of that decision to the Commissioner’s Appeals Council, 1 but his
   request was five months late. Love asserts he did not receive the ALJ’s
   decision until several months after it was issued, but even if that is so, his
   request for review was still nine days late.
           Because his objections were untimely, this Court is limited to
   determining whether the district court committed plain error in denying the
   motions. 2 The district court did not commit plain error because there was not
   adequate documentation to support excusable neglect for Love’s failure to
   meet the deadline. This Court has already held that court communications
   sent to a spam folder or not received due to faulty email settings does not
   constitute excusable neglect. 3 In addition, the decision was mailed to Love’s
   physical address, and there is no evidence of ineffective delivery. The denial
   is AFFIRMED.
                                                 II.
           Love also filed a motion for a more definite statement requesting
   elaboration on the district court’s opinion. A motion for a more definite
   statement applies to parties’ pleadings and not a district court’s opinion. 4


           1
               See 20 C.F.R. §§ 404.901, 404.968(a)(1).
           2
             Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996),
   modified by statute on other grounds, 28 U.S.C. § 636(b)(1); see Smith v. Berryhill, 139 S. Ct.
   1765, 1779–80 (2019) (holding that when the Appeals Council dismisses an untimely
   request for review and the claimant seeks judicial review, courts should review the
   propriety of the Appeals Council’s dismissal, not the merits of the ALJ’s decision).
           3
               See Trevino v. City of Fort Worth, 944 F.3d 567, 572 (5th Cir. 2019) (per curiam).
           4
               See FED. R. CIV. P. 12(e).




                                                  2
Case: 22-10008          Document: 00516456584              Page: 3       Date Filed: 09/01/2022




                                           No. 22-10008


   Although this Court construes all pro se motions liberally, such motions must
   demonstrate that a nonfrivolous issue exists for which relief can be granted. 5
   The district court need not provide a more definite statement, as it may
   summarily adopt a magistrate judge’s recommendations without needing to
   recite the analysis employed by the magistrate judge. 6 The denial is
   AFFIRMED.




          5
              Washington v. E. Baton Rouge Par. Sch. Sys., 504 F. App’x 350, 351 (5th Cir. 2013).
          6
              See Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991) (noting that otherwise, a
   “district court would be required to engage in exactly the same method of analysis as
   employed by the magistrate”).




                                                  3